Case 8:19-cv-02459-CEH-JSS Document 26 Filed 09/23/20 Page 1 of 2 PageID 158


                           UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF FLORIDA
                                  TAMPA DIVISION

JUAN and JO DEBRAND,
individuals,
                                                    Case No.: 8:19-cv-01678-CEH-SPE
       Plaintiffs,
v.

DISCOVER PRODUCTS, INC.,
d/b/a DISCOVER BANK,
a/k/a DFS SERVICES, LLC,
a foreign for-profit corporation,

      Defendant.
____________________________________/

              JOINT STIPULATION FOR DISMISSAL WITH PREJUDICE

       COME NOWS, Plaintiffs, Juan and Jo DeBrand, and Defendant, Discover Products, Inc.,

d/b/a Discover Bank, a/k/a DFS Services, LLC, by and through their respective undersigned

counsel pursuant to Federal Rules of Civil Procedure 41(a)(1)(A)(ii) and Middle District of

Florida, Local Rule 3.08, and hereby jointly stipulate and move the Court to dismiss all claims

asserted in this action as to Discover Products, Inc., d/b/a Discover Bank, a/k/a DFS Services,

LLC, with prejudice. By agreement, each side shall bear its own costs and attorneys’ fees.

       Dated: September 23, 2020

Respectfully submitted,

LEAVENLAW                                           LIEBLER, GONZALEZ & PORTUONDO

/s/ Ian R. Leavengood                               /s/ Mark E. Steiner
Ian R. Leavengood, Esq., FBN 010167                 Mark E. Steiner, Esq., FBN 28513
Philip M. Piazza, Esq., FBN 092961                  Liebler, Gonzalez & Portuondo
3900 First Street North, Suite 100                  Courthouse Tower – 25th Floor
St. sPeterburg, FL 3373                             44 West Flagler Street
Phone: (727) 327-3328                               Miami, FL 33130
Fax: (727) 327-3305                                 Phone: (305) 379-0400
consumerservice@leavenlaw.com                       service@lgplaw.com
ppiazza@leavenlaw.com                               mes@lgplaw.com
                                                    Attorney for Defendant
Case 8:19-cv-02459-CEH-JSS Document 26 Filed 09/23/20 Page 2 of 2 PageID 159




~and~

Eva M. Donohue, PA.
Eva M. Donohue, Esq., FBN 576581
P.O. Box 5074
Lakeland, FL 33807
Tel: (863) 687-6400
Fax: (863) 687-6440
Attorneys for Plaintiffs



                                CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that on September 23, 2020, I electronically filed a true and correct

copy of the above and foregoing Joint Stipulation for Dismissal with Prejudice via CM/ECF which

will electronically serve the following counsel of record:

        Mark E. Steiner, Esq.
        Liebler, Gonzalez & Portuondo
        Courthouse Tower – 25th Floor
        44 West Flagler Street
        Miami, FL 33130
        service@lgplaw.com
        Attorneys for Defendant

                                              /s/ Ian R. Leavengood
                                              Attorney




                                                 2
